PER CURIAM.
We affirm. Appellant never argued to the trial court that the proof of the contents of the lost chattel mortgage was lacking. His objection to the distribution to the appellee of the remaining funds of this dissolved corporation stated that no chattel mortgage or security agreement was signed, a fact question upon which the court ruled against him based upon competent substantial evidence in the record. However, considering the note, the UCC financing statement, and the testimony of the witnesses, the contention raised in this appeal would be without merit. See Barber v. Ehrich, 394 So.2d 220, 221 (Fla. 5th DCA 1981).
ANSTEAD, GUNTHER and WARNER, concur.